          Case 2:19-cv-12399-SM-MBN Document 84 Filed 10/02/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    CHESTER GOTTSCHALCK, ET AL.,                                    CIVIL ACTION
        Plaintiffs

    VERSUS                                                          NO. 19-12399

    PRESCRIBED PEDIATRIC                                            SECTION: “E” (5)
    EXTENDED CARE, INC., ET AL.,
        Defendants


                     ORDER AND AMENDED SCHEDULING ORDER

           Before the Court is the Defendants’ Motion to Continue Non-Evidentiary Pretrial

Motions and Motions in Limine regarding Admissibility of Expert Testimony.1

           IT IS ORDERED that the motion be and hereby is GRANTED. Parties must file

opposition memoranda to any filed non-evidentiary pretrial motions and motions in

limine regarding the admissibility of expert testimony no later than October 20, 2020.

           The parties shall comply with the deadlines set forth below.

    Pretrial order                                      Filed by October 6, 2020 at
                                                        5:00 p.m.
    Any exhibits to be used solely for
    impeachment must be presented to the
    Court for in camera review by this
    deadline. See Section IX.10.b of the
    pretrial notice
    Pretrial conference                                 October 9, 2020 at 10:00 a.m.

    Attended by lead attorney. (See Local
    Rule 11.2)




1   R. Doc. 81.



                                                1
     Case 2:19-cv-12399-SM-MBN Document 84 Filed 10/02/20 Page 2 of 4




Final list of witnesses to be called at trial       Filed no later than October 16,
                                                    2020 at 5:00 p.m.
Responses/oppositions to non-evidentiary            Filed and served no later than
pretrial motions and motions in limine              October 20, 2020
regarding the admissibility of expert testimony
Motions in limine (other than those regarding       Filed no later than October 21,
the admissibility of expert testimony) and          2020 at 5:00 p.m.
memoranda in support
Responses to motions in limine                      Filed by October 29, 2020 at
                                                    5:00 p.m.
Joint statement of the case                         Filed by November 2, 2020 at
                                                    5:00 p.m.
See pretrial notice at p. 8
Joint jury instruction (or if agreement cannot      Filed and emailed to the Court by
be reached, counsel shall provide alternate         November 2, 2020 at 5:00
versions with respect to any instruction in         p.m.
dispute, with its reasons for putting forth an
alternative instruction and the law in support
thereof

See pretrial notice at p. 8
Joint proposed jury verdict form (or if             Filed by November 2, 2020 at
agreement cannot be reached, separate               5:00 p.m.
proposed jury verdict forms and a joint
memorandum explaining the disagreements
between the parties as to the verdict form)

See pretrial notice at p. 8
Proposed special voir dire questions                Filed by November 2, 2020 at
                                                    5:00 p.m.
See pretrial notice at p. 8
Two copies of joint bench book(s) of tabbed         Delivered to the Court by
exhibits, with indices of "objected-to" and         November 2, 2020 at 5:00
"unobjected-to" exhibits, identifying which         p.m.
party will offer each exhibit and which witness
will testify regarding the exhibit at trial

See pretrial notice at pp. 5-6



                                                2
     Case 2:19-cv-12399-SM-MBN Document 84 Filed 10/02/20 Page 3 of 4




Trial memoranda                                   Filed by November 2, 2020 at
                                                  5:00 p.m.
See pretrial notice at pp. 8-9
Objections to exhibits and supporting             Filed by November 2, 2020 at
memoranda                                         5:00 p.m.

NOTE: Each objection must identify the
relevant objected-to exhibit by the number
assigned to the exhibit in the joint bench
book(s)

See pretrial notice at p. 5
Objections to deposition testimony and            Filed by November 2, 2020 at
supporting memoranda                              5:00 p.m.

See pretrial notice at p. 6 with particular
attention to instructions regarding the
format of depositions
Responses to objections to exhibits               Filed by November 4, 2020 at
                                                  5:00 p.m.
See pretrial notice at p. 5
Responses to objections to deposition             Filed by November 4, 2020 at
testimony                                         5:00 p.m.

See pretrial notice at p. 6
If counsel intends to ask questions on cross-     The factual elements of such
examination of an economic expert which           questions shall be submitted to the
require mathematical calculations                 expert witness by November 4,
                                                  2020 at 5:00 p.m.
See pretrial notice at p. 7
Copies of any charts, graphs, models, schematic   Provided to opposing counsel by
diagrams, and similar objects intended to be      November 4, 2020 at 5:00
used in opening statements or closing             p.m.
arguments

See pretrial notice at p. 7




                                           3
     Case 2:19-cv-12399-SM-MBN Document 84 Filed 10/02/20 Page 4 of 4




Objections to any charts, graphs, models,          Filed by November 5, 2020 at
schematic diagrams, and similar objects            5:00 p.m.
intended to be used by opposing counsel in
opening statements or closing arguments

See pretrial notice at p. 7
Jury trial                                         January 19, 2020 at 9:00 a.m.
                                                   (estimated to last 5 days)
Whenever a case is settled or otherwise
disposed of, counsel must immediately inform
the clerk's office, judge to whom the case is
allotted, and all persons subpoenaed as
witnesses. If a case is settled as to fewer than
all parties or all claims, counsel must also
identify the remaining parties and unsettled
claims.

See Local Rule 16.4


      New Orleans, Louisiana, this 2nd day of October, 2020.


                                               _____________________________
                                                       SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




                                           4
